                                            Case 4:19-cv-06648-HSG Document 28 Filed 10/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ZACKARY T. HARRIS,                               Case No. 19-cv-06648-HSG
                                   8                     Plaintiff,                          ORDER OF DISMISSAL
                                   9              v.

                                  10        BRENDEN BULLARD, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On October 16, 2019, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983.
                                  14   Dkt. No. 1. On November 27, 2019, the Court reviewed the complaint and found that it suffered
                                  15   from numerous deficiencies. Dkt. No. 11. The Court granted plaintiff leave to amend the
                                  16   complaint. Dkt. No. 11. On December 20, 2019, plaintiff filed an amended complaint. Dkt. No.
                                  17   14. On January 21, 2020, the Court screened the amended complaint and found that it suffered
                                  18   from numerous deficiencies, including again failing to comply with Fed. R. Civ. P. 20, failing to
                                  19   state clearly whom plaintiff intended to sue and pursuant to what legal theories, and stating non-
                                  20   cognizable claims. Dkt. No. 16. Plaintiff was instructed to file a second amended complaint, and
                                  21   informed that the failure to do so would result in the dismissal of this action without further notice.
                                  22   Id. The Court granted plaintiff four extensions of time to September 18, 2020 to file a second
                                  23   amended complaint. Dkt. Nos. 18, 23, 25, 27. The deadline to file a second amended complaint
                                  24   has passed, and plaintiff has not filed a second amended complaint.
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                          Case 4:19-cv-06648-HSG Document 28 Filed 10/05/20 Page 2 of 2




                                   1          Accordingly, for the foregoing reasons, and the reasons stated in the Court’s January 21,

                                   2   2020 order of dismissal with leave to amend, this action is DISMISSED for failure to state a claim

                                   3   upon which relief may be granted. The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 5, 2020

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
